       Case 2:20-cv-00893-JAT Document 33 Filed 02/03/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Recovery Housing Association,              No. CV-20-00893-PHX-JAT
10                  Plaintiff,                          ORDER
11   v.
12   Arizona Department of Health Services, et
     al.,
13
                    Defendants.
14
15          Pursuant to the stipulation of dismissal filed by the parties,
16          IT IS ORDERED granting the stipulation (Doc. 32) and dismissing this case under
17   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) with each party to bear their own costs and
18   attorneys’ fees.
19          Dated this 3rd day of February, 2021.
20
21
22
23
24
25
26
27
28
